Louis B. Heller, J.
This is a motion for an order granting leave to serve a notice of claim, nunc pro tunc, after expiration of the 90-day period fixed by section 50-e of the General Municipal Law. The claim is one based upon an allegedly unauthorized autopsy performed upon the claimant’s husband.
It appears from the papers here submitted that the petitioner is over 70 years of age; that she is physically incapacitated, and was so incapacitated, during the 90-day statutory period here involved; and, that by reason of said physical incapacity she could not herself have served a notice of claim during the statutory period. It is moreover to be noted that it is not claimed by the city that it will be prejudiced in any way by the granting of the instant application.
The court is of the opinion that sufficient is shown to authorize an exercise of discretion in favor of granting the application (cf. Matter of Rosenberg v. City of New York, 309 N. Y. 304; Matter of Volpe v. City of New York, 9 A D 2d 786; Matter of Greenfield v. City of New York, 186 Misc. 903).
Settle order, granting leave to serve a notice of claim nunc pro tunc within 10 days after entry of the order hereon.